Citation Nr: 1000475	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development of the 
claim is necessary before appellate review.  

The Veteran has presented a claim of entitlement to service 
connection for bilateral hearing loss and the RO has, based 
on his medical record, inferred a claim of entitlement to 
service connection for tinnitus.  He has alleged exposure to 
loud noise from jet engines during his Air Force service.

A treatment note from December 2004 indicates that the 
Veteran received an audiological evaluation and was 
instructed to see his primary care provider for an ear 
lavage.  In May 2006, the Veteran was afforded a VA 
audiological examination at which he provided a medical 
history.  The Veteran noted a fifteen (15) year history of 
sinus problems, a 2005 surgery consisting of an uvulopalato-
pharyngoplasty and a septoplasty, and a possible punctured 
eardrum earlier in 2005.  The examiner noted that neither the 
claims file nor any private medical records were available 
for review.  The claims file does not reflect that the RO 
made any attempt to obtain any relevant private medical 
records.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA (to 
particularly include, but not limited to, 
records of any surgeries in 2004 and 
2005), non-VA, or other medical treatment 
that is not evidenced by the current 
record, to specifically include, but not 
limited to, treatment and/or evaluation 
from: the Veteran's private physician; 
the Ear, Nose, and Throat Center in 
Manchester, Connecticut; and any of the 
Veteran's current or former employers.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
attempt to obtain these records.  If the 
records are obtained, they must be 
associated with the claims folder; if the 
records are not obtained, the RO must 
notify the Veteran that the attempts were 
not successful.

2.  After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and take any 
additional development deemed necessary 
(to include -if, and only if, the RO 
receives additional information that 
further substantiates the Veteran's 
claim- a new audiological examination 
compliant with Martinak v. Nicholson, 
21 Vet. App. 447 (2007)).  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the benefits sought on appeal remain 
denied, the Veteran must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


